Citation Nr: 1616524	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-50 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to the service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  

The Board remanded the case in August 2014.  The case is once again before the Board. 

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not shown in service or for many years thereafter and is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter, sent in October 2008, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claim.

The duty to assist was also met in this case.  The Veteran's VA treatment records, private treatment records, service treatment records (STRs), service personnel records, records from the Social Security Administration (SSA), and statements from the Veteran are in the Veteran's VA claims file.  Updated VA treatment records were obtained, and the Veteran was afforded a VA examination in accordance with the Board's August 2014 remand directives.

The Veteran was also afforded a VA examination in October 2014.  In conjunction with that examination a VA audiologist interviewed the Veteran, conducted necessary tests, obtained an accurate history, and provided a factual foundation and a well-reasoned basis for the conclusion that she reached.  Although the examiner opined that the etiology of the Veteran's tinnitus could not be determined without resorting to speculation, her assessment was arrived at after conducting all due diligence in seeking relevant medical information and, as will be discussed, provides sufficient information to decide the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389-390 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).

As the aforementioned development is in substantial compliance with the Board's remand directives, further remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

Where a chronic disease under section 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for tinnitus and has reported that he currently experiences tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  See Barr, supra.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, given the Veteran's competent reports of current tinnitus, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service. 

The Veteran's personnel records note his military occupational specialties of welder and auto repairman.  The service treatment records do not contain any complaints, treatment, findings or diagnoses consistent with tinnitus or acoustic trauma.  The Veteran's ears were evaluated as normal, and he reported that he was in good health on his July 1971 separation examination.  

The Veteran's SSA records reflect that after service he worked as a heavy equipment operator performing road construction from 1980 to 1995.  A March 2006 VA intake record noted the Veteran's report that he operated heavy equipment for 30 years after service.  During a November 2009 posttraumatic stress disorder (PTSD) examination, the Veteran stated that after his release from service he ran equipment trucks and dump trucks, working first for the county government for 9.5 years and then for a private contractor for 14 years.  

At the October 2014 VA examination, the Veteran reported that he was exposed to noise during service while working as a welder's helper, truck driver and mechanic.  He also reported occupational noise exposure following service.  When asked to describe the circumstances of the onset of his tinnitus, the Veteran stated that the onset was "several years ago."  The audiologist opined that she could not provide an opinion as to the etiology of the Veteran's tinnitus without resorting to speculation, given the Veteran's nonspecific report of onset, no evidence of acoustic trauma or complaints of tinnitus found in the Veteran's claims file, and his significant history of post-service occupational noise exposure.

After review of the record, the Board notes that the Veteran was not shown to have tinnitus in service or within one year following service, and did not report tinnitus until the filing of his claim in August 2008.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.  However, aside from filing his claim for service connection and pursuing the instant appeal, the Veteran has not made any statement attributing his tinnitus to an incident of service, nor has he alleged that he experienced tinnitus in service.  

To the contrary, when requested during the October 2014 examination to report on the date and circumstances of the onset of his tinnitus, the Veteran stated only that his tinnitus began several years ago.  In conjunction with the Veteran's reports that he experienced noise both during service and in his post-service work, which the record shows is a 25-year history as a heavy equipment operator, the audiologist's conclusion that it is impossible to determine the etiology of the Veteran's tinnitus is well-reasoned and the Board finds her opinion to be highly probative.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Jones, 23 Vet. App. at 390-391 (when the examiner has considered all relevant and available information and adequately explained her opinion, there is nothing further to be obtained from that examiner).  There is no medical evidence of record that even suggests a link between the Veteran's tinnitus and service.  

To the extent that the Veteran believes that his tinnitus is related to service, as a lay person, it has not been shown that he had specialized training sufficient to determine the etiology of tinnitus in a case where he reported it being first manifest years after service.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Thus, the etiology of tinnitus requires medical expertise to determine.  As such, the Veteran's lay opinion on the etiology of his tinnitus is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In short, the preponderance of the competent, credible and probative evidence indicates that tinnitus was not shown in service or for many years thereafter, and there is no competent medical evidence linking the current disability to service.  Accordingly, the claim for service connection for tinnitus is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends that his peripheral neuropathy of the upper and lower extremities is related to his service-connected diabetes mellitus.

Service treatment records are devoid of any complaints of or treatment for neurological problems in service.  The Veteran's July 1971 separation examination reported normal neurologic functioning, and the Veteran reported that his condition was good.

After service, VA treatment records noted an elevated glucose reading of 126 and a report of severe pain radiating down the left leg in November 2004.  In January 2005, the Veteran's glucose was reported as 122 and he was noted as having borderline diabetes.  The Veteran was diagnosed with diabetes in June 2006.  

An August 2008 VA treatment record noted a telephone call from the Veteran's wife where she reported that the Veteran's glucose measured 173.  

On the September 2008 VA examination by a neurologist, the Veteran reported numbness in the feet extending to the calves beginning 5-6 months ago.  He reported paresthesias in the left ulnar two digits.  Sensory testing was intact to fine touch and position.  Temperature sense was severely diminished in stocking-glove distribution.  Vibration sense was mildly to moderately diminished in all four extremities, but greatest at the left ankle.  Reflexes were 2+ and equal in the upper extremities, and absent at the lower extremities.  The Veteran's hemoglobin A1C level was noted as 6.2.  Motor amplitude and conduction velocity were slightly slowed.  The examiner provided an initial assessment that the Veteran had significant sensory loss with minimal hyperglycemia.  Laboratory testing showed significantly elevated immunoglobin.  The examiner observed that since the Veteran has neither a sustained nor a significant history of hyperglycemia, immunoglobin paraproteinemia, a well recognized cause of polyneuropathy, was more likely to have contributed to the Veteran's polyneuropathy.

VA treatment records note that the Veteran's glucose measured 157 in January 2014 and 152 in August 2014.

The neurologist again examined the Veteran in October 2014.  The Veteran reported numbness in the legs to the tops of the calves with constant burning pain.  He reported intermittent numbness in the palms and stiffness in the hands.  Sensory examination revealed moderate intermittent pain in the right and left lower extremities and mild paresthesias and/or dysesthesias and in the right and left lower extremities.  Tendon reflexes in the bilateral knees and ankles were absent.  Vibration sense testing was decreased across all 4 extremities.  Temperature sense was decreased in the left upper and left lower extremities.  Reflexes were 1-2+ and equal in the upper extremities and absent in the lower extremities.  The examiner noted that the Veteran's hemoglobin A1C level was 6.9, that the highest random glucose since the Veteran was last seen was 140, and that the immunoglobin level was elevated.  He added that the immunoglobin level observed during the 2008 examination was three times normal.  The examiner opined that the Veteran had mild to moderate incomplete sensory loss in the hands and feet due to polyneuropathy.  Adding to his prior conclusion that the Veteran's polyneuropathy was unlikely to have been caused by the service-connected diabetes mellitus, the neurologist stated that while the Veteran has had more sustained hyperglycemia since his prior evaluation, the glucose levels have not been all that elevated.  He noted that the Veteran's sensory defects have also progressed since the last evaluation, but, as he has had more progression in the upper extremities than the lower extremities, paraproteinemia has more greatly contributed to his polyneuropathy than diabetes.

In June 2015, the examiner offered an addendum opinion concerning aggravation.  The examiner reiterated that since the Veteran had greater nerve damage progression in his hands than feet, such damage would be less consistent with diabetes and more consistent with immunologically mediated damage.

An additional opinion is required for two reasons.  First, while the neurologist
noted in October 2014 that, at that time, the Veteran's highest random glucose level observed was 140, the record reflects that glucose levels of 173, 157, and 152 were reported in August 2008, January 2014, and August 2014, respectively.  Given that the neurologist's conclusion that the Veteran's peripheral neuropathy was more likely caused by paraproteinemia turns on the fact that glucose levels have not been significantly elevated, the examiner must address these readings.  Second, it is unclear how the findings on the September 2008 and October 2014 VA examinations showing reflexes 1-2+ at the upper extremities with reflexes absent at the lower extremities supports the examiner's conclusion that the Veteran has had a greater progression of nerve damage in his upper extremities than in his lower extremities.  Thus, the case should be remanded so that another opinion can be provided which addresses the elevated glucose and absent lower extremity reflex readings. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination by the neurologist who provided the June 2015 addendum opinion, if available.  If that neurologist is unavailable, schedule the Veteran for an examination by another neurologist.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the neurologist should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the upper and lower extremities has been caused by his service-connected diabetes mellitus.  Please explain why or why not.  

b. If not caused by the diabetes mellitus, the examiner should provide an opinion as to whether it is at least as likely as not that the peripheral neuropathy of the upper and lower extremities has been aggravated (permanently worsened) beyond normal progression (as opposed to temporary exacerbations of symptoms) by his diabetes mellitus.  Please explain why or why not.  

c. If the examiner finds that the Veteran's peripheral neuropathy of the upper and lower extremities has been aggravated beyond normal progression by the diabetes mellitus, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of peripheral neuropathy that is attributed to the diabetes mellitus.  

In providing these opinions, the examiner must fully consider the reports of glucose measurements of 173 in August 2008, 157 in January 2014, and 152 in August 2014, and sensory testing results showing absent reflexes in the lower extremities.  The examiner should further explain how the glucose and reflex testing results support his/her conclusion.

A rationale for any opinions expressed should be      set forth.  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


